RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3544-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

C.M.,

          Defendant-Appellant,

and

R.A. and J.G.,

     Defendants.
____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF P.M.
and J.G.,

     Minors.
____________________________

                   Submitted October 28, 2019 – Decided December 11, 2019

                   Before Judges Sumners and Natali.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FG-02-0034-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Stephania Saienni-Albert, Designated
            Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Sookie Bae, Assistant Attorney General, of
            counsel; Sara M. Gregory, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Joseph Hector Ruiz, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant C.M. (Chloe)1 appeals from an April 1, 2019 Family Part order

terminating her parental rights to her daughters P.M. (Piper) and J.G. (Jasmine),

who were ages four and three, respectively, at the time of the guardianship trial.

The order also terminated the parental rights of Piper's father, R.A. (Roman),

and Jasmine's father, J.G. (Jude), who both did not participate in the

guardianship trial and chose not to appeal. Defendant argues the Division of

Child Protection and Permanency (Division) did not prove by clear and


1
  Initials and pseudonyms are used to protect the privacy of the parties and for
ease of reference. R. 1:38-3(d)(12).


                                                                          A-3544-18T1
                                        2
convincing evidence the required statutory factors to terminate her parental

rights.   See N.J.S.A. 30:4C-15.1(a).       The Law Guardian supports the

termination.   After reviewing the record and considering the contentions

advanced on appeal, we affirm substantially for the cogent reasons set forth by

Judge Magali M. Francois in her oral opinion issued with the order.

      The history and evidence are set forth at length in Judge Francois' opinion

and need not be repeated here. A brief summary will suffice. Defendant has a

history of lacking stable housing and resources to care for Piper and Jasmine.

In 2016, Chloe was homeless and left her daughters with S.V. (Serena) who

agreed to care for them in her home. Both Chloe and Serena told the Division

that they had known each other for two years.       The Division was initially

concerned about Serena's inability to contact Chloe, but later determined this

was a proper arrangement given Chloe's homelessness.         The Division also

concluded Serena was appropriate because she properly cared for the girls.

      Several months later, however, the Division removed the girls from

Serena's care because of its concerns that Serena was struggling to care for her

own children; one who had health issues. Because there was no availability in

the area's homeless shelters, the Division helped Chloe make arrangements for

her and her daughters to stay the night at the home of Jude's uncle. The Division


                                                                         A-3544-18T1
                                       3
provided transportation to the uncle's home and planned to pick them up the next

day to look for other arrangements. When a Division caseworker arrived to

transport Chloe and her daughters to social services in order to apply for benefits

and shelter assistance, Jude's uncle stated Chloe had left the girls in the basement

alone during the night and he did not want them to stay at his home. Chloe

admitted to leaving the children alone in the basement to go to a convenience

store to buy a drink but claimed it was only for five minutes. To further

complicate the situation, Chloe submitted a urine screen that day which was

positive for THC,2 and the Division learned that Chloe had an active warrant for

trespassing.

       The Division subsequently substantiated an allegation that Chloe failed to

supervise her daughters while at the home of Jude's uncle. Because Jude was

unable to take care of Piper and Jasmine, the Division executed a Dodd removal3

of the girls and placed them with resource parents willing to care for them for


2
    Tetrahydrocannabinol, the active chemical in marijuana.
3
  A "Dodd removal" refers to the emergency removal of a child from the home
without a court order pursuant to N.J.S.A. 9:6-8.21 to -8.82, known as the Dodd
Act. N.J. Div. of Youth and Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11
(2011).




                                                                            A-3544-18T1
                                         4
an extended amount of time but were not willing to adopt them. Chloe was

ordered to submit to random urine screens, a substance abuse evaluation, attend

parenting classes, attend therapy and counseling, and was entitled to visitation

with her children.

      The Division's efforts to find a stable placement for Piper and Jasmine

were difficult. Serena was ruled out because of a pending Division case with

her daughters. The Commonwealth of Pennsylvania's inter-state placement

assessment of Chloe's aunt resulted in a denial that was confirmed on appeal.

The Division also ruled out Chloe's grandmother because of her medical issues

and inappropriate housing. Eventually, the girls were placed in an approved pre-

adoptive foster home with J.G. and P.G. (collectively the Gaines).

      Two    Division    caseworkers      assigned    to   Chloe's     family      gave

uncontroverted testimony detailing their interactions with Chloe during the two

years after the Dodd removal, including: (1) their efforts to provide Chloe with

assistance   in   obtaining   documents     for   social   services,   employment,

transportation, and housing; (2) Chloe's inconsistent visitation with her

daughters, which was attributed to her transient living situation; and (3) Chloe's

continued positive drug test results, her failure to complete any of the multiple




                                                                                A-3544-18T1
                                        5
substance abuse treatment programs she was referred to, and her rejection of in-

patient treatment recommendations.

      Judge Francois summarized testimony from the Division's expert

psychologist, Dr. Robert Miller, as follows:

            Based on the pattern of [Chole's] . . . parental behavior
            with [the] children, missed visitation, continued
            substance abuse, unwillingness or inability to
            participate in services, underlying psychological and
            emotional problems that would impact negatively,
            significantly negative on her parenting capacity to
            provide safety, care, emotional nurturance[,] [s]he's
            demonstrating severe parenting deficits, the repetition
            of the kind of parenting she experienced as a child and
            placement of the children in her care and custody would
            result in significant risk to their psychological
            development.

Further, Dr. Miller provided uncontroverted testimony that Piper and Jasmine

viewed their foster parents as a primary source of care, emotional nurturance,

and comfort. He believed they developed a strong secure emotional bond with

the Gaines, whereas they had no emotional bond with Chloe.              He thus

recommended the girls remain with their foster parents with a plan of adoption.

      In short, Dr. Miller opined Chloe would not be able to adequately parent

in the foreseeable future. He believed Jasmine and Piper would not suffer harm

if their relationship with Chloe was severed because they did not have an



                                                                         A-3544-18T1
                                       6
emotional bond with her. Dr. Miller believed termination of Chloe's parental

rights, followed by adoption, would be in the girl's best interests.

      Chloe only appeared at the first day of the three-day guardianship trial.

She neither testified nor presented any witnesses.

      Following the trial's conclusion, Judge Francois detailed in her oral

opinion that the Division had proven by clear and convincing evidence all four

prongs of the best interests test, N.J.S.A. 30:4C-15.1(a).

      On appeal, defendant presents the following arguments:

            THE     TRIAL   COURT'S        JUDGEMENT
            TERMINATING [CHLOE]'S PARENTAL RIGHTS
            MUST BE REVERSED AS THE COURT ERRED IN
            FINDING THAT DCPP'S EVIDENCE SUPPORTED
            THE FOUR PRONGS OF N.J.S.A. 30:4C-15.1(a) BY
            CLEAR AND CONVINCING EVIDENCE.

                   I. THERE IS INSUFFICIENT EVIDENCE TO
                   SUPPORT THE TRIAL COURT'S LEGAL
                   CONCLUSION     THAT    [PIPER]'S AND
                   [JASMINE]'S   SAFETY,    HEALTH   OR
                   DEVELOPMENT HAS BEEN OR WILL
                   CONTINUE TO BE ENDANGERED BY THEIR
                   PARENTAL RELATIONSHIP WITH [CHLOE].

                   II. THE TRIAL COURT ERRED IN FINDING
                   THAT [CHLOE] WAS UNWILLING OR
                   UNABLE TO ELIMINATE THE HARM OR
                   PROVIDE A SAFE AND STABLE HOME TO
                   [PIPER] AND [JASMINE].



                                                                       A-3544-18T1
                                        7
                  III. THE TRIAL COURT ERRED IN FINDING
                  THAT      DCPP    PROVIDED    [CHLOE]
                  REASONABLE EFFORTS TO REUNIFY HER
                  WITH [PIPER] AND [JASMINE].

                  IV. DCPP FAILED TO PROVE THAT
                  TERMINATION OF [CHLOE]'S PARENTAL
                  RIGHTS WOULD NOT DO MORE HARM
                  THAN GOOD TO [PIPER] AND [JASMINE].

      These arguments are without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E). Judge Francois' oral decision is supported

by substantial credible evidence. See N.J. Div. of Youth & Family Servs. v.

F.M., 211 N.J. 420, 448 (2012).

      Affirmed.




                                                                       A-3544-18T1
                                      8